DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8,13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160313243 A1 (Dittrich et al).

                   Claim 1, Dittrich teaches a laser sensor comprising: 
                   at least one first laser (Fig. 2a, [0025] In an advantageous embodiment optical emitter device 50a is/encompasses a vertical cavity surface emitting (VCSE) laser 50a. ),
b ),
                    at least one electrical driver (It is inherent to have electrical driver),
                    and at least one evaluator circuit ( Fig. 2, [0038]  an evaluation device 70), 

                    wherein the first laser is arranged  to emit first laser light in reaction to signals provided by the at least one electrical driver (It is inherent to have electrical driver), 

                    wherein the at least one first detector  is arranged to determine a first self-mixing interference signal of an optical wave within a first laser cavity of the first laser ([0035], An optical emitter and detector device 50a and 50b of this kind, or the corresponding chip 66, can be referred to as an integrated self-mixing VCSEL (SMI-VCSEL) sensor 66. With a VCSEL sensor 66 of this kind, detection of scattered output 62 striking the at least one detection surface 64 is accomplished by interference of the emission with the incoming scattered output 62),

                      wherein the first self-mixing interference signal is caused by first reflected laser light reentering the first laser cavity ([0035], An optical emitter and detector device 50a and 50b of this kind, or the corresponding chip 66, can be referred to as an integrated self-mixing VCSEL (SMI-VCSEL) sensor 66. With a VCSEL sensor 66 of this kind, detection of scattered output 62 striking the at least one detection surface 64 is accomplished by interference of the emission with the incoming scattered output 62), 

b having at least one detection surface 64. The at least one detection surface 64 is disposed so that at least a portion of the optical radiation (constituting scattered output 62) that is emitted from optical emitter device 50a and is at least partly scattered at the at least one particle 56 (in focus region 60) strikes the at least one detection surface 64.),
                         
                 wherein the evaluator circuit is arranged to determine at least one first parameter ([0038], The particle sensor apparatus furthermore also has an evaluation device 70 with which, in consideration of the at least one information signal/sensor signal 68, an information item 72 regarding a presence of particles 56, a number of particles, a particle  density, and/or a property of particles 56 can be identified and outputted. For example, evaluation device 70 can be configured to identify an average particle size, a particle size distribution, an average particle mass, a particle mass distribution, an average particle shape, a particle shape distribution, an average particle speed, and/or a particle speed distribution as the at least one property of particles 56.), 

             wherein the at least one first parameter is related to a first velocity component of the particle relative to the laser sensor ([0038], The particle sensor apparatus furthermore also has an evaluation device 70 with which, in consideration of the at least one information signal/sensor signal 68, an information item 72 regarding a presence of particles 56, a number of particles, a particle density, and/or a property of particles 56 can be identified and outputted. For example, evaluation device 70 can be configured to identify an average particle size, a particle size 
             
                 3wherein the first velocity component is representative of  a velocity of a flow of the fluid(It is inherent that particles are moving at the speed of the fluid), 
                 
                  wherein the first parameter is determined based on the first self-mixing interference signal ([0035], An optical emitter and detector device 50a and 50b of this kind, or the corresponding chip 66, can be referred to as an integrated self-mixing VCSEL (SMI-VCSEL) sensor 66. With a VCSEL sensor 66 of this kind, detection of scattered output 62 striking the at least one detection surface 64 is accomplished by interference of the emission with the incoming scattered output 62. [0038] The particle sensor apparatus furthermore also has an evaluation device 70 with which, in consideration of the at least one information signal/sensor signal 68, an information item 72 regarding a presence of particles 56, a number of particles, a particle density, and/or a property of particles 56 can be identified and outputted. For example, evaluation device 70 can be configured to identify an average particle size, a particle size distribution, an average particle mass, a particle mass distribution, an average particle shape, a particle shape distribution, an average particle speed, and/or a particle speed distribution as the at least one property of particles 56.), 

              wherein the evaluator circuit  is arranged  to determine a particle density based on the first self-mixing interference signal determined within a predetermined time period ([0038] The 

               Dittrich fails to teach wherein the evaluator circuit is arranged to correct the particle density using the first parameter. However Bernoulli's principle (teaching reference Bernoulli’s principle) states that an increase in the speed of a fluid occurs simultaneously with a decrease in static pressure or a decrease in the fluid's potential energy.  

[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    98
    308
    media_image1.png
    Greyscale

where:
v is the fluid flow speed at a point on a streamline,
g is the acceleration due to gravity,
z is the elevation of the point above a reference plane, with the positive z-direction pointing upward – so in the direction opposite to the gravitational acceleration,
p is the pressure at the chosen point, and
ρ is the density of the fluid at all points in the fluid.
                         Boyle's law (teaching reference Bernoulli’s Boyle's law) , also referred to as the Boyle–Mariotte law, or Mariotte's law (especially in France), is an experimental gas law that describes how the pressure of a gas tends to decrease as the volume of the container increases. A modern statement of Boyle's law is: The absolute pressure exerted by a given mass of an ideal gas is inversely proportional to the volume it occupies if the temperature and amount of gas remain unchanged within a closed system.

                        Using the two laws described above, it is clear that when there is a change in velocity or volume, there is a change in density. Therefore a person of ordinary skill in the art would be motivated to correct the corresponding density due to the change. It would have been obvious to one of ordinary skill in the art to correct the error and this can be done without any undue experimentation.

                      Therefore, one of ordinary skill in the art, before the effective filling date would modify Dittrich’s laser sensor such that the evaluator circuit is arranged to correct the particle density using the first parameter.

                        Claim 2, Dittrich teaches the laser sensor according to claim 1, wherein the laser sensor is arranged to provide the first self-mixing interference signal for different detection volumes, wherein the evaluator circuit is arranged  to determine the first parameter based on the first self-mixing interference signal generated using  reflected first laser light reflected at  The at least one mirror of mirror device 74 can be, for example, a MEMS mirror. An adjustment range of the at least one mirror of mirror device 74 may be less than 45°, in particular less than 20°. The adjustment range of the at least one mirror of mirror device 74 can, however, be up to 360°.[0041] Equipping the particle sensor apparatus with mirror device 74 makes it possible to scan a comparatively large region of volume 54.[0038] The particle sensor apparatus furthermore also has an evaluation device 70 with which, in consideration of the at least one information signal/sensor signal 68, an information item 72 regarding a presence of particles 56, a number of particles, a particle density, and/or a property of particles 56 can be identified and outputted. For example, evaluation device 70 can be configured to identify an average particle size, a particle size distribution, an average particle mass, a particle mass distribution, an average particle shape, a particle shape distribution, an average particle speed, and/or a particle speed distribution as the at least one property of particles 56.).

                    Claim 3, Dittrich teaches the laser sensor according to claim 1, further comprising  an optical manipulator, wherein the optical manipulator is arranged  to provide the first self-mixing interference signal for the different detection volumes ([0040] The at least one mirror of mirror device 74 can be, for example, a MEMS mirror. An adjustment range of the at least one mirror of mirror device 74 may be less than 45°, in particular less than 20°. The adjustment range of the at least one mirror of mirror device 74 can, however, be up to 360°.[0041] Equipping the particle sensor apparatus with mirror device 74 makes it possible to scan a comparatively large region of volume 54.).  

                   Claim 4, Dittrich teaches the laser sensor according to claim 3, wherein the optical manipulator comprises a first movable mirror, 4wherein the first movable mirror is arranged to redirect the first laser light, wherein the evaluator circuit is arranged to determine the first parameter based on the first self-mixing interference signal received at different stages of movement of the first movable mirror ([0040] The at least one mirror of mirror device 74 can be, for example, a MEMS mirror. An adjustment range of the at least one mirror of mirror device 74 may be less than 45°, in particular less than 20°. The adjustment range of the at least one mirror of mirror device 74 can, however, be up to 360°.[0041] Equipping the particle sensor apparatus with mirror device 74 makes it possible to scan a comparatively large region of volume 54.).  

                         Claim 5, Dittrich teaches the laser sensor according to claim 4, wherein the first movable mirror is arranged to move around a rotation axis, wherein the evaluator circuit is arranged to determine the first parameter based on the first self-mixing interference signal received at two or more different phase angles of the movable mirror ([0040] The at least one mirror of mirror device 74 can be, for example, a MEMS mirror. An adjustment range of the at least one mirror of mirror device 74 may be less than 45°, in particular less than 20°. The adjustment range of the at least one mirror of mirror device 74 can, however, be up to 360°.[0041] Equipping the particle sensor apparatus with mirror device 74 makes it possible to scan a comparatively large region of volume 54.). Since the mirror can move up to 360° therefore a person of ordinary skill in the art would be motivated to determine the first 
 
                        Claim 6, Dittrich teaches the laser sensor according to claim 5, wherein the movable mirror is arranged to oscillate with a predefined oscillation frequency around the rotation axis ([0040] MEMS mirror).  

                        Claim 7, Dittrich teaches the laser sensor according to claim 6, wherein the evaluator circuit is arranged  to determine the first parameter at three or more different phase angles of the movable mirror ([0040] The at least one mirror of mirror device 74 can be, for example, a MEMS mirror. An adjustment range of the at least one mirror of mirror device 74 may be less than 45°, in particular less than 20°. The adjustment range of the at least one mirror of mirror device 74 can, however, be up to 360°. [0041] Equipping the particle sensor apparatus with mirror device 74 makes it possible to scan a comparatively large region of volume 54. Since the mirror can rotate up to 360°, it would be obvious for one of ordinary skill in the art to determine the first parameter at three or more different phase angle to have better accuracy.

                        Claim 8 , Dittrich teaches the laser sensor according to claim 7, wherein the evaluator circuit  is arranged  to determine the first velocity component and a second velocity component of the particle relative to the laser sensor, 5wherein the determination of the first velocity component and the second velocity component is based on the first parameter ( [0035] If .

                          Claim 13, Dittrich teaches a mobile communication device (190) comprising at least one laser sensor according to claim 1 ([0007] The particle sensor apparatus according to the present invention is thus also advantageously suitable for mobile use or as a sensor for a networked system.).
                                 
                         Claim 14, Dittrich teaches a method of particle density detection in a fluid, the method comprising the steps of: 

                        emitting a first laser light using a first laser (Fig. 2a, [0025] In an advantageous embodiment optical emitter device 50a is/encompasses a vertical cavity surface emitting (VCSE) a.  [0027] Volume 54 (having the at least one particle 56 possibly present therein) can in all cases be illuminatable at least partly with optical radiation 52 emitted from optical emitter device 50a),

                       receiving a first reflected laser light in a first laser cavity of the first laser ([0035], An optical emitter and detector device 50a and 50b of this kind, or the corresponding chip 66, can be referred to as an integrated self-mixing VCSEL (SMI-VCSEL) sensor 66. With a VCSEL sensor 66 of this kind, detection of scattered output 62 striking the at least one detection surface 64 is accomplished by interference of the emission with the incoming scattered output 62),

                       wherein the first reflected laser 7light is reflected by a particle in the fluid receiving at least a part of the first laser light ([0032] The particle sensor apparatus also has an optical detector device 50b having at least one detection surface 64. The at least one detection surface 64 is disposed so that at least a portion of the optical radiation (constituting scattered output 62) that is emitted from optical emitter device 50a and is at least partly scattered at the at least one particle 56 (in focus region 60) strikes the at least one detection surface 64.),

                      determining a first self-mixing interference signal of an optical wave within the first laser cavity of the first laser, wherein the first self-mixing interference signal is caused by the first reflected laser light reentering the first laser cavity ([0035], An optical emitter and detector device 50a and 50b of this kind, or the corresponding chip 66, can be referred to as an integrated self-mixing VCSEL (SMI-VCSEL) sensor 66. With a VCSEL sensor 66 of this kind, 


                   determining based on the first self-mixing interference signal at least one first parameter being related to a first velocity component of the particle relative to the laser sensor ([0038], The particle sensor apparatus furthermore also has an evaluation device 70 with which, in consideration of the at least one information signal/sensor signal 68, an information item 72 regarding a presence of particles 56, a number of particles, a particle density, and/or a property of particles 56 can be identified and outputted. For example, evaluation device 70 can be configured to identify an average particle size, a particle size distribution, an average particle mass, a particle mass distribution, an average particle shape, a particle shape distribution, an average particle speed, and/or a particle speed distribution as the at least one property of particles 56.),

                       wherein the first velocity component is representative for a velocity of a flow of the fluid (It is inherent that velocity of particle is velocity of fluid),

                          determining a particle density based on the first self- mixing interference signal determined within a predetermined time period ([0038] The particle sensor apparatus furthermore also has an evaluation device 70 with which, in consideration of the at least one information signal/sensor signal 68, an information item 72 regarding a presence of particles 56, a number of particles, a particle density, and/or a property of particles 56 can be identified and 

                                      Dittrich fails to teach wherein the evaluator circuit is arranged to correct the particle density using the first parameter. However Bernoulli's principle (teaching reference Bernoulli’s principle) states that an increase in the speed of a fluid occurs simultaneously with a decrease in static pressure or a decrease in the fluid's potential energy.  

[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    98
    308
    media_image1.png
    Greyscale

where:
v is the fluid flow speed at a point on a streamline,
g is the acceleration due to gravity,
z is the elevation of the point above a reference plane, with the positive z-direction pointing upward – so in the direction opposite to the gravitational acceleration,
p is the pressure at the chosen point, and
ρ is the density of the fluid at all points in the fluid.
                            Boyle's law(teaching reference Bernoulli’s Boyle's law) , also referred to as the Boyle–Mariotte law, or Mariotte's law (especially in France), is an experimental gas law that describes how the pressure of a gas tends to decrease as the volume of the container increases. A ideal gas is inversely proportional to the volume it occupies if the temperature and amount of gas remain unchanged within a closed system.

                        Using the two laws described above, it is clear that when there is a change in velocity or volume, there is a change in density. Therefore a person of ordinary skill in the art would be motivated to correct the corresponding density due to the change. It would have been obvious to one of ordinary skill in the art to correct the error and this can be done without any undue experimentation.

                        Therefore, one of ordinary skill in the art, before the effective filling date would modify Dittrich’s laser sensor such that the evaluator circuit is arranged to correct the particle density using the first parameter.
  

                         Claim 15, Dittrich teaches a computer program product comprising computer code, wherein the computers code is arranged to perform the method according to claim 14. It is inherent for such laser sensors to comprise computer code to perform such methods ([0007] The particle sensor apparatus according to the present invention is thus also advantageously suitable for mobile use or as a sensor for a networked system.).
                                 


                          Claim 16, Dittrich teaches the method according to claim 14, further comprising: providing the first self-mixing interference signal for different detection volumes; and determining the first parameter based on the first self-mixing interference signal generated using reflected first laser light reflected at different detection volumes ([0040] The at least one mirror of mirror device 74 can be, for example, a MEMS mirror. An adjustment range of the at least one mirror of mirror device 74 may be less than 45°, in particular less than 20°. The adjustment range of the at least one mirror of mirror device 74 can, however, be up to 360°.[0041] Equipping the particle sensor apparatus with mirror device 74 makes it possible to scan a comparatively large region of volume 54.).  

                            Claim 17, Dittrich teaches the method according to claim 14, further comprising providing the first self-mixing interference signal for the different detection volumes using an optical manipulator ([0040] The at least one mirror of mirror device 74 can be, for example, a MEMS mirror. An adjustment range of the at least one mirror of mirror device 74 may be less than 45°, in particular less than 20°. The adjustment range of the at least one mirror of mirror device 74 can, however, be up to 360°.[0041] Equipping the particle sensor apparatus with mirror device 74 makes it possible to scan a comparatively large region of volume 54.).  

                          Claim 18, Dittrich teaches the method according to claim 17, wherein the optical manipulator comprises a first movable mirror, wherein the first movable mirror is arranged to redirect the first laser light, wherein the determining of the first parameter is based on the first 
 

                        Claim 19, Dittrich teaches the method according to claim 18, wherein the first movable mirror is arranged to move around a rotation axis, wherein the determining of the first parameter based on the first self-mixing interference signal received at two or more different phase angles of the movable mirror ([0040] The at least one mirror of mirror device 74 can be, for example, a MEMS mirror. An adjustment range of the at least one mirror of mirror device 74 may be less than 45°, in particular less than 20°. The adjustment range of the at least one mirror of mirror device 74 can, however, be up to 360°.[0041] Equipping the particle sensor apparatus with mirror device 74 makes it possible to scan a comparatively large region of volume 54.) Since the mirror can rotate up to 360°, it would be obvious for one of ordinary skill in the art to determine the first parameter at two or more different phase angles to have better accuracy.

                        Claim 20, Dittrich teaches the method according to claim 19, wherein the movable mirror is arranged to oscillate with a predefined oscillation frequency around the rotation axis ([0040] MEMS mirror).

Claims 9,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160313243 A1 (Dittrich et al) in view of US 20150077735 A1 (Zamama et al.).

                           Claim 9, Dittrich teaches the laser sensor according to claim 1 , but fails to explicitly teach a second laser. However Dittrich teaches ([0035] If optical emitter device 50a encompasses at least one VCSE laser and/or VeCSE laser 50a, then at least one photodiode, integrated into a layer structure of VCSE laser or VeCSE laser 50a, may be incorporated into optical detector device 50b. Dittrich teaches that at least one VCSE laser and a person of ordinary skill in the art would understand that a second laser or more lasers can be used. However Zamama also teaches a device with plurality of laser sources, ([0007] For this purpose, the present invention of the reference proposes a device for determining wind speed comprising a plurality of laser sources emitting beams in different directions. [0035] FIG. 7 illustrates a top view of the different measurement areas corresponding to a pair of laser sources. Claim 1. A device for determining wind speed comprising: a first laser source configured to emit a first emitted beam in a first direction; a second laser source configured to emit a second emitted beam in a second direction. [0109] Thus, the measurement of a wind speed in a plane can be carried out by means of two or four detectors. The processing of the signals obtained by the (four) detectors is in fact parallel. Thus, beams are emitted simultaneously in each direction corresponding to a detector.), 

                          wherein the second laser is arranged  to emit second laser light in a second emission direction ([0109] Thus, the measurement of a wind speed in a plane can be carried out by means of two or four detectors. The processing of the signals obtained by the (four) detectors is in fact parallel. Thus, beams are emitted simultaneously in each direction corresponding to a detector. Claim 1. A device for determining wind speed comprising: a first laser source configured to emit a first emitted beam in a first direction; a second laser source configured to emit a second emitted beam in a second direction), 

                        wherein the second emission direction is different than a first emission direction in which the first laser light is emitted  ([0109] Thus, the measurement of a wind speed in a plane can be carried out by means of two or four detectors. The processing of the signals obtained by the (four) detectors is in fact parallel. Thus, beams are emitted simultaneously in each direction corresponding to a detector. [0007] For this purpose, the present invention proposes a device for determining wind speed comprising a plurality of laser sources emitting beams in different directions. Claim 1. A device for determining wind speed comprising: a first laser source configured to emit a first emitted beam in a first direction; a second laser source configured to emit a second emitted beam in a second direction),

                      wherein the second detector is arranged  to determine a second self-mixing interference signal of an optical wave within a second laser cavity of the second laser ([0109] Thus, the measurement of a wind speed in a plane can be carried out by means of two or four detectors. The processing of the signals obtained by the (four) detectors is in fact parallel. Thus, direction corresponding to a detector. The particles suspended in the air reflect a portion of the emitted beams and send a reflected beam back to the detectors. Said reflected beam penetrates into the interior of the optical cavity of the laser diode that originated the emission that gave rise to the reflection. The reflected beams then interfere in each one of the laser diodes, which emit backward a modulated signal detected by a photodiode),

                     wherein the second self-mixing interference signal is caused by second reflected laser light reentering the second laser cavity([0109] Thus, the measurement of a wind speed in a plane can be carried out by means of two or four detectors. The processing of the signals obtained by the (four) detectors is in fact parallel. Thus, beams are emitted simultaneously in each direction corresponding to a detector. The particles suspended in the air reflect a portion of the emitted beams and send a reflected beam back to the detectors. Said reflected beam penetrates into the interior of the optical cavity of the laser diode that originated the emission that gave rise to the reflection. The reflected beams then interfere in each one of the laser diodes, which emit backward a modulated signal detected by a photodiode), 

                     wherein the second reflected laser light is  reflected by a particle receiving at least a part of the second laser light([0109] Thus, the measurement of a wind speed in a plane can be carried out by means of two or four detectors. The processing of the signals obtained by the (four) detectors is in fact parallel. Thus, beams are emitted simultaneously in each direction corresponding to a detector. The particles suspended in the air reflect a portion of the emitted beams and send a reflected beam back to the detectors. Said reflected beam penetrates into the interior of the optical cavity of the laser diode that originated the emission that 

                        wherein the evaluator circuit is arranged to determine at least one second parameter([0110] The processing is carried out simultaneously within all the detectors. The results obtained are then analyzed and recomposed to supply the wind speed in the plane of the detectors. [0060] According to the present invention, it is proposed to use two detectors 14, whose optical axes 8 are perpendicular with respect to each other, for determining the value of the velocity component of particles suspended in the air in the plane defined by the two corresponding axes), 

                         wherein the second parameter is  related to a second velocity component of the particle relative to the laser sensor ([0110] The processing is carried out simultaneously within all the detectors. The results obtained are then analyzed and recomposed to supply the wind speed in the plane of the detectors. [[0060] According to the present invention, it is proposed to use two detectors 14, whose optical axes 8 are perpendicular with respect to each other, for determining the value of the velocity component of particles suspended in the air in the plane defined by the two corresponding axes), 


                       wherein the second parameter is determined based on the second self-mixing interference signal ([0109] Thus, the measurement of a wind speed in a plane can be carried out by means of two or four detectors. The processing of the signals obtained by the (four) detectors direction corresponding to a detector. The particles suspended in the air reflect a portion of the emitted beams and send a reflected beam back to the detectors. Said reflected beam penetrates into the interior of the optical cavity of the laser diode that originated the emission that gave rise to the reflection. The reflected beams then interfere in each one of the laser diodes, which emit backward a modulated signal detected by a photodiode).
                                    It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Dittrich and Zamama in order to determine environmental characteristics in a variety of directions with more precision, such as is possible with multiple emitters and detectors (See Zamama [0013]).
                      6
              Dittrich as modified in view of Zamama fails to teach wherein the evaluator circuit  is arranged  to correct the particle density using  the first parameter and the second parameter. However  Bernoulli's principle(teaching reference Bernoulli’s principle) states that an increase in the speed of a fluid occurs simultaneously with a decrease in static pressure or a decrease in the fluid's potential energy.  

[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    98
    308
    media_image1.png
    Greyscale

where:
v is the fluid flow speed at a point on a streamline,
g is the acceleration due to gravity,
z is the elevation of the point above a reference plane, with the positive z-direction pointing upward – so in the direction opposite to the gravitational acceleration,
p is the pressure at the chosen point, and
ρ is the density of the fluid at all points in the fluid.
                         Boyle's law(teaching reference Boyle's law) , also referred to as the Boyle–Mariotte law, or Mariotte's law (especially in France), is an experimental gas law that describes how the pressure of a gas tends to decrease as the volume of the container increases. A modern statement of Boyle's law is: The absolute pressure exerted by a given mass of an ideal gas is inversely proportional to the volume it occupies if the temperature and amount of gas remain unchanged within a closed system.

                        Using the two laws described above, it is clear that when there is a change in velocity or volume, there is a change in density. Therefore a person of ordinary skill in the art would be motivated to correct the corresponding density due to the change. It would have been obvious to one of ordinary skill in the art to correct the error and this can be done without any undue experimentation.

             Therefore, one of ordinary skill in the art, before the effective filling date would modify Dittrich’s laser sensor in view of Zamama such that  the evaluator circuit  is arranged  to correct the particle density using  the first parameter and the second parameter.  



                               Claim 10, Dittrich  as modified in view of Zamama teaches the laser sensor according to claim 9. Dittrich teaches wherein the evaluator circuit is arranged  to determine the first velocity component ([0038], The particle sensor apparatus furthermore also has an evaluation device 70 with which, in consideration of the at least one information signal/sensor signal 68, an information item 72 regarding a presence of particles 56, a number of particles, a particle density, and/or a property of particles 56 can be identified and outputted. For example, evaluation device 70 can be configured to identify an average particle size, a particle size distribution, an average particle mass, a particle mass distribution, an average particle shape, a particle shape distribution, an average particle speed, and/or a particle speed distribution as the at least one property of particles 56.),
                   Dittrich fails but Zamama teaches a second velocity component of the particle relative to the laser sensor ([0060] According to the present invention, it is proposed to use two detectors 14, whose optical axes 8 are perpendicular with respect to each other, for determining the value of the velocity component of particles suspended in the air in the plane defined by the two corresponding axes). It would have been obvious to combine the references of Dittrich and Zamama before the effective filling date to get a second reading which allows redundancy.

                       Therefore, one of ordinary skill the art before the effective filling date would modify Dittrich’s laser sensor in view of Zamama such that, the evaluator circuit is arranged to determine the first velocity component and a second velocity component of the particle relative to the laser sensor, wherein the determination of the first velocity component and the second velocity component is based on the first parameter and the second parameter.

Claims 11,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160313243 A1 (Dittrich et al) in view of US 20080281528 A1 (Relle).

                     Claim 11, Dittrich teaches the laser sensor according to claim 1. Dittrich fails but Relle teaches wherein the laser sensor module is arranged to determine an air quality based on the detected particle density.([0145]The environmental sampling system 10 evaluates the indoor or outdoor air quality of any ambient air relative to: 1) biological contamination including, but not limited to, airborne particulate levels of organisms such as fungi, bacteria, dust mites, pet dander and viruses; 2) equipment operations and environmental physical parameters including, but not limited to, temperature, relative humidity, particle density, and micro-environmental pressure differentials; and, 3) information on the operation of the environmental sampling system 10 such as start time, stop time, time of year, and air flow levels within the sampling device).  It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Dittrich and Relle before the effective filing date because Relle teaches ([0096]  an enhanced indoor air quality analysis can lead to greater improvements in indoor air quality).

                      Claim 12,  Dittrich  as modified in view of Relle teaches the laser sensor according to claim 11. Relle teaches wherein the detected particle density is characterized by a PM 2.5 value ([0025] Existing filter cassettes range from 10 millimeters to 47 millimeters in diameter for industrial hygiene use. There are much larger filter sizes used for environmental use for what is termed PM 10 and PM 2.5 sampling to determine emissions for compliance with U.S. Environmental Protection Agency clean air standards.).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDA NASER/Examiner, Art Unit 3645                                                                                                                                                                                                        
/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645